Case: 1:07-cv-04369 Document #: 388 Filed: 12/17/19 Page 1 of 1 PageID #:13936

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Michael Parish, et al.
                                       Plaintiff,
v.                                                        Case No.: 1:07−cv−04369
                                                          Honorable John Z. Lee
Sheriff of Cook County, et al.
                                       Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, December 17, 2019:


        MINUTE entry before the Honorable John Z. Lee:Motion hearing held on
12/17/19. For the reasons stated on the record, Plaintiff's motion for preliminary approval
of class action settlement [385] granted. Notices should be sent out to the settlement class
by 2/28/20; any objections are due by 5/8/20. A motion for final approval and petition for
attorneys' fees and costs is due by 5/15/20. A final fairness hearing is set for 6/5/20 at
11:00 a.m.Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
